44 A.3d 651 (2012)
George S. BUSSINGER, Petitioner
v.
Lillian H. RANSOM, and Clerk of Court for the First Judicial District of Pennsylvania, Respondent.
No. 16 EM 2012.
Supreme Court of Pennsylvania.
April 17, 2012.

ORDER
PER CURIAM.
AND NOW, this 17th day of May, 2012, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Mandamus and the Motion to Dismiss for Mootness are DENIED. The Prothonotary is directed to strike the name of the jurist from the caption.